DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 5/10/2021 and 9/23/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 5/10/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgitzikis WO 2013050343.

Re claim 1, Georgitzikis (Figs. 1-2, 9, and 12) teaches an energy storage system comprising: a track (as in Fig. 2) extending from a lower storage yard to an upper storage yard (Figs. 1-2), the track having an inclined area between the lower storage yard and the upper storage yard (as in Figs. 1-2); a plurality of mass cars moveable along the track (as in Figs. 1-2 and 12), each of the plurality of mass cars comprising at least one coupling member (must have at least one as in Fig. 2 or Fig. 9 at 126); a conveyance system comprising at least one tether comprising a plurality of fixtures configured to engage with the at least one coupling member of a respective mass car (as in Fig. 2; plurality of fixtures at least connecting the two cars shown in Fig. 2); and a power module (21/22) associated with the at least one tether comprising at least one motor-generator (21/22; also note p. 3, lines 4-6) configured to drive a respective ones of the at least one tether to move the plurality of mass cars from the lower storage yard to the upper storage yard along the track (like in Fig. 2), and to dispatch energy when the plurality of mass cars are moved from the upper storage yard to the lower storage yard along the track (like in Figs. 1-2).
The Office takes official notice of a consolidated motor-generator (same unit functioning as a motor-generator).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Georgitzikis with a motor/generator as taught by official notice, to consolidate the motor and generator (21 and 22 in Fig. 2) and otherwise to make the combination as a simple substitution of one known motor/generator arrangement for another, with readily predictable results.  

Re claim 2, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein the inclined area has a grade that ranges from 35% to 215% (p. 2, lines 12-13). 
Georgitzikis does not explicitly teach this limitation, but the changing of the slope of the hill/moutain is considered to be routine and conjures various result-effective variables (e.g., clearly, the grade determines the difficulty of storing energy but also the ease with which energy may be extracted and the degree to which it can be stored).  Also, it’s worth noting that the device can reasonably be placed anywhere there is a naturally occurring elevation change, which clearly can vary from one location to another—there’s no reason to believe a person having ordinary skill in the art would not have been reasonably apprised of such knowledge before the filing date of the invention, so such changes are routine and obvious.

Re claims 3 and 4, the same reasoning above in the rejection of claim 2 applies.  Thus, Georgitzikis teaches wherein the inclined area has a grade that ranges from 1% to 34%, and wherein the inclined area has a grade that ranges from 216% to 200,000%, as would have been appreciated by a person having ordinary skill in the art.

Re claim 5, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein the inclined area has a generally consistent grade (see Fig. 1). 

Re claim 6, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein the coupling members of the plurality of mass cars comprise a rigid structure with a receiving portion and the plurality of fixtures on the at least one tether comprise a shaft (shaft between links 121) that extends from one or more tether links (links at 121) of the at least one tether to releasably engage with a respective one of the receiving portions of the rigid structure (Fig. 9).  For this interpretation of “shaft” and “link,” note Fig. 4 of WO 2012023324 A1, links 44 and shafts 45.  Applicant may want to further clarify this claim to overcome the rejection.

Re claim 7, Georgitzikis teaches claim 6.  Georgitzikis further teaches wherein the receiving portion of the rigid structure comprises an opening (between 126’s in Fig. 9) that faces a downgrade direction.

Re claim 9, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein the coupling members of the plurality of mass cars comprise a rigid structure to which one or more tether links of the at least one tether releasably engage with (this would have to be the case considering the engaging/disengaging of various cars as shown in Figs. 1-2).

Re claim 10, Georgitzikis teaches claim 9.  Georgitzikis further teaches wherein the coupling members of the plurality of mass cars comprise a linear gear (126, Fig. 9).

Re claim 11, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein the conveyance system extends an entire length of the inclined area and includes a first end that at the lower storage yard and a second end at the upper storage yard (Figs. 1-2).  

Re claim 12, Georgitzikis teaches claim 11.  Georgitzikis further teaches wherein the first end of the conveyance system comprises a plurality of idler sprockets (15/16 in Fig. 2 or 122 in Fig. 9, or even if not there, at 123 in the tensioner).  

Re claim 13, Georgitzikis teaches claim 11.  Georgitzikis (Figs. 1-2 and 9) further teaches wherein the second end of the conveyance system comprises a plurality of driving sprockets that engage with an input shaft driven by the at least one motor-generator associated with the power module (there must be a driven sprocket in the configuration of Fig. 9, as would be applied to a similar drive system like that in Fig. 2).

Re claim 14, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein the track comprises at least two rails (5, Fig. 2) that define a path of travel of the track.

Re claim 15, Georgitzikis teaches claim 14.  Georgitzikis further teaches wherein the mass cars comprise wheels that engage with the at least two rails (Fig. 2).

Re claim 16, Georgitzikis teaches claim 14.  Georgitzikis further teaches wherein the mass cars comprise wheels that are positioned between the at least two rails (like at track 137 in Fig. 10).

Re claim 17, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein each of the mass cars comprises a plurality of rows of wheels (like in Figs. 2-3 and 12).

Re claim 18, Georgitzikis teaches claim 15.  Georgitzikis further teaches wherein each of the wheels of the mass cars are double flanged track wheels (like at 173 in Fig. 13).  The Office notes that the wheels are taught for cranes on tracks 173, but it would have been obvious that such could be utilized with the other tracks as well simply for added lateral stability due to being double flanged.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Georgitzikis with “wherein each of the wheels of the mass cars are double flanged track wheels,” as as simple substitution of one known track wheel for another, with predictable results as discussed above.

Re claim 19, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein the conveyance system is configured to receive a single mass car at time (like Fig. 2).

Re claim 20, Georgitzikis teaches claim 1.  Georgitzikis further teaches wherein each of the plurality of mass cars are configured to weigh 2 tons to 350 tons (see p. 2, lines 25-32;  400,000 tons divided by 3,300 concrete blocks means the blocks on average weigh about 121 tons each, so by virtue of lying within the claimed range, the claim is rendered obvious).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 8, the recitation of “wherein the rigid structure is positioned on an upper surface of a respective mass car,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  US 389713 discloses an eye bolt (b) with a hook connected to a chain (c) (p. 1, lines 66-77), toward a back side of a rail car.  This is not a shaft that extends from one or more tether links as is required by claim 6.  The art cited above, Georgitzikis WO 2013050343, teaches loading of weights on top of cars (see Figs. 1-3) and placement of a drivechain underneath this structure (as in Fig. 9).  It’s not clear how such a drivechain would be placed on an upper surface of  car while the weight is loaded on top as described.  Lastly, CN 1877118 A teaches a hook from chain links, yet again this structure is provided on a bottom surface and is not a shaft as in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170288457 (Figs. 1-10) is relevant to at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746